DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because Abstract: line 2, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claim 15 (second 15) been renumbered 16.
Misnumbered claim 16 been renumbered 17.
Misnumbered claim 17 been renumbered 18.
Misnumbered claim 18 been renumbered 19.
Misnumbered claim 19 been renumbered 20.
Misnumbered claim 20 been renumbered 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (GB-2424665-A).
Referring to claim 1, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) comprising:
a body comprising a releasable hatch (e.g., “FIG. 2 shows that the sensor module 230 in a mounted location 220a on a pad 220. In some embodiments of the invention, the mounting location 220a may be on a drill collar or a stabilizer. In some embodiments of the invention, the pad 220 is an articulating pad, which may be deployed to allow the sensor module 230 to contact the wall of the borehole.” – page 6, lines 4-8; Figure 2);
an electronic chassis within said body (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280.” – page 5, lines 4-6; Figure 2);
a battery within said body configured to power the assembly (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280. The power source/module 250 may be a battery, a turbine-alternator assembly, or a power connection to another tool.” – page 5, lines 4-8; Figure 2); and
a resistivity micro-imager (e.g., “For example, an image processing module may be included to make motion correction, image compression, etc.” - page 5, lines 15-16; Figure 2/e.g., “Some embodiments of the invention may provide very high-resolution imaging based on wireline current injection tools, such as the Formation MicroImager (FMI TM from Schlumberger Technology Corporation). These sensors will be suitable for resistivity logging/imaging in wells drilled with water-based mud (WBM). The working principles of an FMI TM tools are described in U.S. Patent Nos. 4,567,759 issued to Ekstrom et al. and 4,468,623 issued to Gianzero et al. These two patents are assigned to the present assignee and are incorporated by reference in their entireties.” – page 7, lines 4-10; Figure 2); and
a memory for recording data (e.g., “The processor and memory 260 is for data storage and may include programs for data acquisition and processing.” – page 5, lines 8-9; Figure 2).
As to claim 2, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the resistivity micro-imager is configured to identify fracture size wherein said resistivity micro-imager comprises a guard electrode and two or more imaging electrodes (e.g., “For example, an image processing module may be included to make motion correction, image compression, etc.” - page 5, lines 15-16; Figure 2/e.g., “Some embodiments of the invention may provide very high-resolution imaging based on wireline current injection tools, such as the Formation MicroImager (FMI TM from Schlumberger Technology Corporation). These sensors will be suitable for resistivity logging/imaging in wells drilled with water-based mud (WBM). The working principles of an FMI TM tools are described in U.S. Patent Nos. 4,567,759 issued to Ekstrom et al. and 4,468,623 issued to Gianzero et al. These two patents are assigned to the present assignee and are incorporated by reference in their entireties.” – page 7, lines 4-10; Figure 2).
Referring to claim 3, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising a magnetometer within the electronic chassis (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro.” – page 5, lines 9-11; Figure 2).
As to claim 4, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising an accelerometer within the electronic chassis (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro.” – page 5, lines 9-11; Figure 2).
Referring to claim 5, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the assembly is configured to acquire a high side tool face angle for imaging a deviated well (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro.” – page 5, lines 9-11, Figure 2/e.g., “FIG. 2 shows that the sensor module 230 in a mounted location 220a on a pad 220. In some embodiments of the invention, the mounting location 220a may be on a drill collar or a stabilizer. In some embodiments of the invention, the pad 220 is an articulating pad, which may be deployed to allow the sensor module 230 to contact the wall of the borehole.” – page 6, lines 4-8, Figure 2; page 9, 1st para., Figure 4).
As to claim 6, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the battery is a lithium battery (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280. The power source/module 250 may be a battery, a turbine-alternator assembly, or a power connection to another tool.” – page 5, lines 4-8; Figure 2).
Referring to claim 7, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the self-powered logging-while-drilling assembly is configured to synchronize with a measurement-while-drilling system for depth correlation (e.g., “For example, some of the modules illustrated may be combined or divided into different modules. One of ordinary skill in the art would appreciated that other modules/components may also be included. For example, an image processing module may be included to make motion correction, image compression, etc.” – page 5, lines 13-16, Figure 2/e.g., “Natural gamma ray measurements are particularly helpful because shales and sandstones typically have a different gamma ray signatures that can be correlated readily between wells.” – page 7, last para.).
As to claim 8, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the self-powered logging-while-drilling assembly is configured to acquire a high side tool face angle for imaging of a deviated well (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro” – page 5, lines 9-11, Figure 2/e.g., “FIG. 2 shows that the sensor module 230 in a mounted location 220a on a pad 220. In some embodiments of the invention, the mounting location 220a may be on a drill collar or a stabilizer. In some embodiments of the invention, the pad 220 is an articulating pad, which may be deployed to allow the sensor module 230 to contact the wall of the borehole.” – page 6, lines 4-8, Figure 2; page 9, 1st para., Figure 4).
Referring to claim 9, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the self-powered logging-while-drilling assembly is configured to synchronize with a tool clock (e.g., “For example, some of the modules illustrated may be combined or divided into different modules. One of ordinary skill in the art would appreciated that other modules/components may also be included. For example, an image processing module may be included to make motion correction, image compression, etc.” – page 5, lines 13-16; Figure 2).
As to claim 10, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising a data port to download data from the memory (e.g., “Alternatively, the tool may store data in internal memory during operation for later retrieval when the tool is returned to the surface.” – page 6, lines 2-3).
Referring to claim 11, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising a processor (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280.” – page 5, lines 4-6; Figure 2).
As to claim 12, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) comprising:
a body comprising a releasable hatch (e.g., “FIG. 2 shows that the sensor module 230 in a mounted location 220a on a pad 220. In some embodiments of the invention, the mounting location 220a may be on a drill collar or a stabilizer. In some embodiments of the invention, the pad 220 is an articulating pad, which may be deployed to allow the sensor module 230 to contact the wall of the borehole.” – page 6, lines 4-8; Figure 2);
a battery within said body configured to power the assembly (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280. The power source/module 250 may be a battery, a turbine-alternator assembly, or a power connection to another tool.” – page 5, lines 4-8; Figure 2); 
a resistivity micro-imager (e.g., “For example, an image processing module may be included to make motion correction, image compression, etc.” - page 5, lines 15-16; Figure 2/e.g., “Some embodiments of the invention may provide very high-resolution imaging based on wireline current injection tools, such as the Formation MicroImager (FMI TM from Schlumberger Technology Corporation). These sensors will be suitable for resistivity logging/imaging in wells drilled with water-based mud (WBM). The working principles of an FMI TM tools are described in U.S. Patent Nos. 4,567,759 issued to Ekstrom et al. and 4,468,623 issued to Gianzero et al. These two patents are assigned to the present assignee and are incorporated by reference in their entireties.” – page 7, lines 4-10; Figure 2);
a memory for recording data (e.g., “The processor and memory 260 is for data storage and may include programs for data acquisition and processing.” – page 5, lines 8-9; Figure 2); and
a spectral gamma sensor (e.g., “Some embodiments of the invention may provide sensors for natural gamma ray measurements. In accordance with some embodiments of the invention, these gamma ray sensors may provide azimuthal measurements. These sensors measure the natural emission of gamma ray by a formation. Natural gamma ray measurements are particularly helpful because shales and sandstones typically have a different gamma ray signatures that can be correlated readily between wells.” – page 7, last para.).
Referring to claim 13, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the spectral gamma sensor is configured to identify regions of high organic content (e.g., “Some embodiments of the invention may provide sensors for natural gamma ray measurements. In accordance with some embodiments of the invention, these gamma ray sensors may provide azimuthal measurements. These sensors measure the natural emission of gamma ray by a formation. Natural gamma ray measurements are particularly helpful because shales and sandstones typically have a different gamma ray signatures that can be correlated readily between wells.” – page 7, last para.).
As to claim 14, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the spectral gamma sensor is disposed within a cavity in the body (e.g., “Some embodiments of the invention may provide sensors for natural gamma ray measurements. In accordance with some embodiments of the invention, these gamma ray sensors may provide azimuthal measurements. These sensors measure the natural emission of gamma ray by a formation. Natural gamma ray measurements are particularly helpful because shales and sandstones typically have a different gamma ray signatures that can be correlated readily between wells.” – page 7, last para.).
Referring to claim 15, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising a pressure bulkhead to isolate the spectral gamma sensor from the body (e.g., “As noted above, more than one sensors may be included in a tool. For example, in water-based mud, a high resolution current injection sensor and a natural gamma ray sensor maybe installed on the same tool.” – page 8, last para.).
As to claim 16, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising an apparatus for azimuthal resistivity measurements (e.g., “Some embodiments of the invention may provide sensors for various imaging applications. For example, in accordance with some embodiments of the invention, a sensor module may comprise a high-frequency electromagnetic propagation sensors that can be used to obtain resistivity and dielectric measurements for any mud system.” – page 6, last para./e.g., “As noted above, more than one sensors may be included in a tool. For example, in water-based mud, a high resolution current injection sensor and a natural gamma ray sensor maybe installed on the same tool…. Azimuthal position can generally be determined very accurately using acceleration and/or magnetic sensors.” – page 8, last para.).
Referring to claim 17, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising a magnetometer (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro” – page 5, lines 9-11; Figure 2).
As to claim 18, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising an accelerometer (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro” – page 5, lines 9-11; Figure 2).
Referring to claim 19, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the assembly is configured to acquire a high side tool face angle for imaging a deviated well (e.g., “The motion sensor 270, which detects the motion and orientation of the tool or sensors, may comprise accelerometers, magnetometers, and/or a gyro” – page 5, lines 9-11, Figure 2/e.g., “FIG. 2 shows that the sensor module 230 in a mounted location 220a on a pad 220. In some embodiments of the invention, the mounting location 220a may be on a drill collar or a stabilizer. In some embodiments of the invention, the pad 220 is an articulating pad, which may be deployed to allow the sensor module 230 to contact the wall of the borehole.” – page 6, lines 4-8, Figure 2; page 9, 1st para., Figure 4).
As to claim 20, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) wherein the battery is a lithium battery (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280. The power source/module 250 may be a battery, a turbine-alternator assembly, or a power connection to another tool.” – page 5, lines 4-8; Figure 2).
Referring to claim 21, Martinez et al. disclose a self-powered logging-while-drilling assembly (Figure 2) further comprising a processor (e.g., “The sensor module 230 is operatively coupled to a measurement system 290, which, for example, may comprises a power source/module 250, a processor and memory 260, a motion sensor 270, and an acquisition module 280.” – page 5, lines 4-6; Figure 2).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864